    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    ------------------------------------------------------------------x
    CARSON OPTICAL, INC.,

                                       Plaintiff,                         MEMORANDUM AND
            -against-                                                     ORDER

    RQ INNOVASION INC. and BRENDAN                                        16-CV-1157 (SIL)
    ZHENG,

                                        Defendants.
    ------------------------------------------------------------------x

STEVEN I. LOCKE, United States Magistrate Judge:

           Presently before the Court in this false advertising/deceptive trade practices

action, brought pursuant to the Lanham Act, 15 U.S.C. § 1051 et seq. and New York

state law, is the issue of whether Defendant Brendan Zheng (“Zheng”), who owns

Defendant/Counterclaim Plaintiff RQ Innovasion Inc. (“RQ,” and together with

Zheng, “Defendants”), is subject to personal jurisdiction in the instant litigation,

commenced by Plaintiff/Counterclaim-Defendant Carson Optical, Inc. (“Carson” or

“Plaintiff”). 1 For the reasons set forth below, the Court concludes that he is.

I.         Background 2

           This action arises from a dispute between two merchants who sell

magnification products throughout the United States: (i) Carson, a company located

in Ronkonkoma, New York that markets and sells various optical goods, including

magnifying lenses; and (ii) RQ, a Canadian corporation owned by Zheng, a Canadian


1   As discussed below, Defendants concede that the Court has personal jurisdiction over RQ.

2As the parties’ familiarity with the underlying facts and procedural history is presumed, the Court
sets forth only background material that is directly relevant to the instant Memorandum and Order.
resident, that also sells a variety of devices containing magnifying lenses.                     See

Amended Complaint (the “Amended Complaint”), DE [41], ¶¶ 1-4, 9, 19. Each party

asserts two causes of action based on the claim that the other overstates the

magnification capability of its products: (i) false advertising pursuant to Section

43(a)(1)(B) of the Lanham Act, 15 U.S.C. § 1125; and (ii) unfair and deceptive trade

practices under New York state law. See generally Amended Complaint; Amended

Answer to Amended Complaint and Counterclaims, DE [49] (the “Counterclaims”).

These misrepresentations, each party contends, influence consumers’ purchasing

decisions and, in turn, cause the other to be damaged by an unlawful competitive

disadvantage. See Amended Complaint ¶¶ 24, 30; Counterclaims ¶¶ 16, 20.

       A jury trial was set to commence on February 3, 2020. See DE [92]. At a status

conference on January 17, 2020, however, the Court determined that the question of

whether Defendants are subject to personal jurisdiction herein needed to be resolved

in advance of trial. See DE [96]. At that conference, Defendants conceded personal

jurisdiction over RQ and stated that they were only challenging the issue with respect

to Zheng.     See id.; see also January 17, 2020 FTR Recording at 11:00-11:13. 3

Accordingly, the Court held an evidentiary hearing on February 4, 2020 wherein




3 Defendants originally asserted that this Court lacked personal jurisdiction over both of them in a
motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(2). See DE [34]. That motion was denied by the
Honorable Leonard D. Wexler on June 9, 2017, who concluded that the Complaint “states a prima facie
case for personal jurisdiction over defendants.” See June 9, 2017 Electronic Order. Defendants
renewed their application for dismissal on personal jurisdiction grounds, with respect to Zheng only,
in their motion for summary judgment. See DE [56]. The Honorable Sandra J. Feuerstein denied that
motion in its entirety, finding that genuine disputes of material fact precluded judgment as a matter
of law. See October 3, 2018 Electronic Order.


                                                 2
Zheng was the only witness (the “Hearing”). See DEs [97], [98]; see also Transcript of

Civil Hearing (the “Hearing Transcript” or “Tr.”).

       At the Hearing, Zheng testified that he formed RQ in 2014 with a partner who

left the company before it entered the magnifying lens business, and that he is now

one of two directors along with his brother-in-law Markus Zerulla (“Zerulla”). See Tr.

5:16-24; 10:24-11:4. Notwithstanding Zerulla’s title, Zheng repeatedly stated that he

is the final decisionmaker for RQ in all material respects. See id. 13:7-11; 21:13-16;

22:20-24:24; 42:15-24.     At Zheng’s direction, when RQ began selling magnifying

products, it did so primarily through Amazon.com (“Amazon”), see id. 19:12-14, and

he was aware that doing so would likely result in sales throughout the United States,

including New York. See id. 33:21-34:8; 43:24-44:4. In this regard, Zheng was also

responsible for advertising on Amazon and product detail pages, including listing the

magnifying power of the products – the types of representations at issue in this case.

See id. 22:9-23:11; 24:21-26:17; 43:5-6. In terms of sales volume, in a June 2016

declaration, Zheng claimed that less than 6% of sales from Amazon and other

websites reached New York, see DE [20] ¶ 28, and in a February 2017 declaration he

confirmed that a “small fraction” of sales occurred in New York. See DE [37] ¶ 2. 4 In

other words, there is no dispute that RQ sells magnifying products to New York

consumers via Amazon. Further, in terms of overall sales, Zheng testified that he

“imagine[s]” RQ’s aggregate Amazon sales accounted for millions of dollars in

revenue. See id. 30:18-23. In addition, Zheng pays himself a salary that is derived,


4The June 2016 and February 2017 declarations were each admitted into evidence at the Hearing as
Plaintiff’s Exhibits 2 and 5, respectively. See DE [98].

                                               3
at least in part, from RQ’s sales on Amazon, including those made in New York. See

id. 38:1-13.

        Following the Hearing, the parties submitted letter briefs setting forth their

arguments concerning personal jurisdiction. See Carson’s Post-Hearing Letter Brief

(“Pltf.’s Let.”), DE [100]; Defendants’ Post-Hearing Letter Brief (“Defs.’ Let.”), DE

[101]; Carson’s Reply Letter Brief (“Pltf.’s Opp.”), DE [102]; Defendants’ Post-Hearing

Reply Letter Brief (“Defs.’ Opp.”), DE [103].

II.     Legal Standard for Personal Jurisdiction

        Where, as here, a case arises under the Lanham Act, “courts apply the forum

state’s personal jurisdiction rules.” Sunward Elecs., Inc. v. McDonald, 362 F.3d 17,

22 (2d Cir. 2004) (internal citations omitted). In this regard, courts engage in a two-

part inquiry in analyzing whether a defendant is subject to specific personal

jurisdiction. 5 See Chloé v. Queen Bee of Beverly Hills, LLC, 616 F.3d 158, 163 (2d Cir.

2010) (citing Best Van Lines, Inc. v. Walker, 490 F.3d 239, 243-44 (2d Cir. 2007)).

Initially, the Court determines “whether Defendants’ acts brings them within the

reach of [New York’s] long-arm statute ….” EnviroCare Techs., LLC v. Simanovsky,

No. 11-cv-3458, 2012 WL 2001443, at *2 (E.D.N.Y. June 4, 2012) (citing Grand River

Enters. Six Nations, Ltd. v. Pryor, 425 F.3d 158, 165 (2d Cir. 2005)). Next, the Court




5“Specific or case-linked jurisdiction depends on an affiliation between the forum and the underlying
controversy (i.e., an activity or an occurrence that takes place in the forum State and is therefore
subject to the State’s regulation)…. This is in contrast to general or all purpose jurisdiction, which
permits a court to assert jurisdiction over a defendant based on a forum connection unrelated to the
underlying suit (e.g., domicile).” Walden v. Fiore, 571 U.S. 277, n. 6, 134 S. Ct. 1115 (2014) (internal
quotations, citations, and brackets omitted). Here, Plaintiff asserted only specific jurisdiction. See
generally Pltf.’s Let.; Pltf.’s Opp.

                                                   4
considers whether the exercise of personal jurisdiction is consistent with the due

process guarantees of the U.S. Constitution. Id.

       “A plaintiff bears the burden of demonstrating personal jurisdiction over a

person or entity against whom it seeks to bring suit.” Penguin Grp. (USA) Inc. v. Am.

Buddha, 609 F.3d 30, 34 (2d Cir. 2010) (citing In re Magnetic Audiotape Antitrust

Litig., 334 F.3d 204, 206 (2d Cir.2003) (per curiam)). The Court, however, “has

considerable procedural leeway” in assessing whether personal jurisdiction exists.

Marine Midland Bank, N.A. v. Miller, 664 F.2d 899, 904 (2d Cir. 1981). Where, as

here, the Court conducts a pretrial evidentiary hearing on jurisdictional merits, “the

plaintiff must establish jurisdiction by a preponderance of the evidence.” Id.

III.   Discussion

       Applying these standards and for the reasons set forth below, the Court

concludes that Plaintiff has established that Zheng is subject to personal jurisdiction

in this action pursuant to New York’s long-arm statute in accordance with due

process principles.

          A.    Long-arm Statute

               i.     NY CPLR § 302(a)(1)

       Under New York’s long-arm statute, “a court may exercise personal

jurisdiction over any non-domiciliary … who … (1) transacts any business within the

state or contracts anywhere to supply goods and services in the state” if the cause of

action stems from such commercial activity. N.Y. C.P.L.R. § 302(a)(1). Thus, “[t]o

establish personal jurisdiction under section 302(a)(1), two requirements must be



                                            5
met: (1) the defendant must have transacted business within the state; and (2) the

claim asserted must arise from that business activity.” Brady v. Anker Innovations

Ltd., No. 18-cv-11396, 2020 WL 158760, at *4 (S.D.N.Y. Jan. 13, 2020) (quoting Licci

ex rel. Licci v. Lebanese Canadian Bank, SAL, 732 F.3d 161, 168 (2d Cir. 2013)

(quoting Solé Resort, S.A. de C.V. v. Allure Resorts Mgmt., LLC, 450 F.3d 100, 103 (2d

Cir. 2006)).

      “A party need not be physically present in the state for the court to obtain

personal jurisdiction.” EnviroCare Techs., 2012 WL 2001443, at *2 (citing Chloé, 616

F.3d at 169). “Rather, New York courts define transacting business as purposeful

activity – some act by which the defendant purposefully avails itself of the privilege

of conducting activities within the forum State, thus invoking the benefits and

protections of its laws.” Id. (quoting Best Van Lines, Inc., 490 F.3d at 246 (quoting

McKee Elec. Co. v. Rauland–Borg Corp., 20 N.Y.2d 377, 382, 283 N.Y.S.2d 34, 37–38

(1967)) (internal quotations omitted). Section 302(a)(1) “is a ‘single act statute,’ i.e.,

‘proof of one transaction in New York is sufficient to invoke jurisdiction, even though

the defendant never enters New York, so long as the defendant’s activities [in the

State] were purposeful and there is a substantial relationship between the

transaction and the claim asserted.’” Brady, 2020 WL 158760, at *4 (quoting Chloé,

616 F.3d at 170) (quoting Kreutter v. McFadden Oil Corp., 71 N.Y.2d 460, 467, 527

N.Y.S.2d 195, 198-99 (1988) (collecting cases)).

      With respect to cases concerning allegedly unlawful sales of products through

the internet, “courts apply a ‘sliding scale’ test based on the level on a website’s



                                            6
interactivity.” EnviroCare Techs., LLC, 2012 WL 2001443, at *3. “[I]f a website is

interactive and allows a buyer in New York to submit an order online, courts typically

find that the website operator is ‘transacting business’ in New York and is therefore

subject to the court’s jurisdiction.” Id. (citing Hsin Ten Enter. USA, Inc. v. Clark

Enters., 138 F. Supp. 2d 449, 456 (S.D.N.Y. 2000); Mattel, Inc. v. Adventure

Apparel, No. 00-cv-4085, 2001 WL 286728, at *3 (S.D.N.Y. Mar. 22, 2001)); see also

Energy Brands Inc. v. Spiritual Brands, Inc., 571 F. Supp. 2d 458, 466 (S.D.N.Y. 2008)

(“Active websites used by New York consumers to purchase an out-of-state

defendant's products, [as opposed to passive websites that are not commercial in

nature], generally confer personal jurisdiction.”) (internal citations omitted).

      When the internet sales at issue occur through third-party websites such as

Amazon, and the defendants merely post their items on that website and then ship

their goods to an Amazon fulfilment center before Amazon ultimately sends the goods

to consumers, jurisdiction is still proper. EnviroCare Techs., LLC, 2012 WL 2001443,

at *3 (citing Dedvukaj v. Maloney, 447 F. Supp.2d 813, 818–23 (E.D. Mich.

2006); Malcolm v. Esposito, 63 Va. Cir. 440, 446 (Cir. Ct. 2003)); see also Brady, 2020

WL 158760, at *5 (“courts within this circuit have concluded that regularly offering

and selling goods via an online marketplace such as Amazon.com can provide a basis

for personal jurisdiction under CPLR § 302(a), even though defendants do not control

their Amazon.com storefront or its interactivity to the same extent that they control

their own highly interactive website.”) (quoting Lifeguard Licensing Corp. v. Ann

Arbor T-Shirt Co., LLC, No. 15-cv-8459, 2016 WL 3748480, at *3 (S.D.N.Y. July 8,



                                           7
2016)) (internal quotations and brackets omitted).       To that end, “[t]he primary

consideration is whether the vendor uses the storefront as a means for establishing

regular business with a remote forum.” Brady, 2020 WL 158760, at *5 (quoting

Lifeguard Licensing Corp., 2016 WL 3748480, at *3) (quoting EnviroCare Techs.,

LLC, 2012 WL 2001443, at *3)) (internal quotations and brackets omitted). Even if

New York sales make up only a small percentage of a defendant’s total sales and its

website is not directed specifically toward the State, the use of the internet to expand

a seller’s market “literally to the world” requires a merchant to accept “the

concomitant legal responsibilities that such an expanded market may bring with it.”

Hypnotic Hats, Ltd. v. Wintermantel Enterprises, LLC, No. 15-cv-06478, 2016 WL

7451306, at *3 (S.D.N.Y. Dec. 27, 2016) (citing EnviroCare Techs., LLC, 2012 WL

2001443, at *2-4 (internal citations omitted)).

      As for the second prong of the long-arm analysis, “[t]he ‘arising out of’ element

requires a ‘substantial nexus’ between the business transaction and the claim.”

Energy Brands Inc., 571 F. Supp. 2d 458, 466 (S.D.N.Y. 2008) (quoting Agency Rent

A Car Sys., Inc. v. Grand Rent A Car Corp., 98 F.3d 25, 31 (2d Cir.1996)); see also E.

Mishan & Sons, Inc. v. Smart & Eazy Corp., No. 18-cv-3217, 2018 WL 6528496, at *4

(S.D.N.Y. Dec. 12, 2018) (“The Second Circuit has held that this second condition

requires a showing that the contacts with the state had a ‘substantial relationship’ to

the cause of action.”) (quoting Solé Resort, LLC, 450 F.3d at 103). Courts in the

Second Circuit have found that false advertising and related Lanham Act trademark

infringement claims – where products are sold to New York consumers, competitively



                                           8
harming a plaintiff – satisfy the substantial nexus requirement. See E. Mishan &

Sons, Inc., 2018 WL 6528496, at *2, 6 (finding that the plaintiff had “easily”

established that its false advertising claim was related to the defendants’ business

transactions in New York in connection with its allegations that the defendants

misrepresented the characteristics of their competing products that were sold on at

least three occasions to New York customers); Brady, 2020 WL 158760, at *5 (“the

Court has no trouble determining that Plaintiff’s claims arise from its business

activity in New York.    The crux of Plaintiffs’ allegations is that Defendants …

deceived consumers about the power capabilities of its products, which were

advertised on and sold through [Amazon and] ultimately reached New York state.”);

Hypnotic Hats, Ltd., 2016 WL 7451306, at *3 (“The second requirement also has been

met, as the claims asserted arise from Defendants' business activity in New York.

Plaintiff’s trademark infringement claims arise out of allegations that Defendants

offered and sold the infringing products in New York through their websites.”).

      Here, RQ’s regular use of Amazon to sell its magnifying products throughout

the United States, including New York, constitutes transacting business under

Section 302(a)(1). See Tr. 19:12-14; 33:21-23; 34:5-8; 43:25-44:4; see Hypnotic Hats,

Ltd., 2016 WL 7451306, at *3 (“It does not matter that Defendants’ New York sales

make up a small percental of their total sales…. A single act of shipping a product

into the state is sufficient”). Further, these transactions share a substantial nexus

with Plaintiff’s false advertising claims.   Specifically, Plaintiff alleges that RQ’s

misrepresentations concerning its products’ magnifying power influence consumers’



                                         9
purchasing decisions and, in turn, cause Plaintiff to sustain damages by being forced

to sell competing goods at an unlawful competitive disadvantage. See Amended

Complaint ¶¶ 19, 24, 30. Accordingly, RQ’s conduct gives rise to personal jurisdiction

under Section 302(a)(1) of New York’s long-arm statute.

      Defendants’ argument that RQ’s sales to New York consumers are not related

to Plaintiff’s causes of action because the purchasers themselves are not asserting

claims, see Defs.’ Let. at 4, is without merit. To that end, their reliance on Beacon

Enterprises, Inc. v. Menzies, 715 F.2d 757, 764 (2d Cir. 1983), misses the mark.

Indeed, “Section 302(a)(1) is typically invoked for a cause of action against a

defendant who breaches a contract with plaintiff … or commits a commercial tort

against plaintiff in the course of transacting business or contracting to supply goods

or services in New York.” Id. (internal citations omitted) (emphasis added). In

Menzies, the plaintiff did “not allege that [the defendant’s] shipment of goods into

New York [was] in any way injurious to it.” Id. at 765. Here, however, Carson claims

that RQ committed the commercial tort of false advertising against it in the course of

selling products to non-party New York consumers. Specifically, Plaintiff claims that

RQ’s misrepresentations on Amazon concerning the specifications of its magnifying

products deceived New York consumers into buying goods that were inferior to those

advertised and, as a result, caused Carson to suffer a competitive disadvantage.

      The Court further rejects Defendants’ contention that Carson failed to

establish personal jurisdiction with respect to each individual product at issue in this

litigation. See Defs.’ Opp. at 2. Notably, Defendants argue that specific jurisdiction



                                          10
must be established for each cause of action asserted. See id. (citing Int'l Equity

Investments, Inc. v. Opportunity Equity Partners, Ltd., 475 F. Supp. 2d 456, 460

(S.D.N.Y. 2007) (“personal jurisdiction must be determined on a claim-by-claim

basis”); New York v. Mountain Tobacco Co., 55 F. Supp. 3d 301, 311 (E.D.N.Y. 2014)

(when relying on specific jurisdiction, “personal jurisdiction … must be analyzed

individually for each cause of action.”) (internal citations omitted)).      Here, the

Amended Complaint does not contain an individual claim for each purportedly falsely

advertised product but, rather, merely asserts two causes of action alleging that

Defendants’ overstatement of a litany of RQ’s products’ magnifying power constitutes

false advertising under the Lanham Act and unfair competition pursuant to New

York State law. See AC ¶¶ 17-39. As discussed above, those causes of action share a

substantial nexus to RQ’s business transactions in New York and, as a result,

Plaintiff has established specific jurisdiction for each “claim” at issue.

               ii.   NY CPLR § 302(a)(3)

      In addition to being subject to long-arm jurisdiction under Section 302(a)(1),

Defendants are also subject to jurisdiction pursuant to CPLR § 302(a)(3)(ii). Under

this provision, “a court in New York may exercise jurisdiction over a non-domiciliary

when the defendant (1) committed a tortious act outside New York, (2) that causes

injury within New York State, (3) the defendant expects or should reasonably expect

the act to have consequences in the state and (4) derives substantial revenue from

interstate or international commerce.” Energy Brands Inc., 571 F. Supp. 2d at 467




                                           11
(internal citations omitted). The Court concludes that Carson has established each

of these elements.

      Initially, the false advertising claim under the Lanham Act and unfair

competition cause of action pursuant to New York State law sound in tort. See, e.g.,

Roy Exp. Co. Establishment of Vaduz, Liechtenstein v. Columbia Broad. Sys., Inc.,

672 F.2d 1095, 1105 (2d Cir. 1982) (describing unfair competition under New York

law as a tort); Alfred Dunhill Ltd. v. Interstate Cigar Co., 499 F.2d 232, 236 (2d Cir.

1974) (“§ 43(a) [of the Lanham Act] provided a federal remedy for the tort of

‘false advertising to the detriment of a competitor’”) (internal citations omitted);

Gleason Works v. Oerlikon Geartec, AG, 141 F. Supp. 2d 334, 337 (W.D.N.Y. 2001)

(“The common-law tort of unfair competition is similar to an unfair competition claim

under the Lanham Act.”). Further, as discussed above, Carson is located in New York

and any injuries it purportedly sustained to its business as a result of Defendants’

alleged false advertisements occurred in this State. See Energy Brands Inc., 571 F.

Supp. 2d 467 (“This element [of injury caused in New York] has long been interpreted

to include harm to a business in the New York market through lost sales or lost

customers.”) (internal quotation and citations omitted). In addition, Zheng admitted

at the Hearing that he expected that his decision to sell RQ’s products on Amazon

would result in sales to the New York market, see Tr. 34:5-8, where it competes with

Carson. Finally, although there is some uncertainty with respect to the extent of

revenue generated from sales in New York, Zheng testified that he believes RQ’s

aggregate sales on Amazon (i.e., via interstate commerce) generated millions of



                                          12
dollars in proceeds. See id. 30:18-23. Moreover, while Defendants contend that RQ’s

sales in New York are relatively minimal, see Defs.’ Let. at 2, they do not dispute that

they derive substantial revenue from interstate commerce generally, as required by

the statute. Accordingly, RQ’s conduct also gives rise to personal jurisdiction under

Section 302(a)(3)(ii) of New York’s long-arm statute.

              iii.   Application of the Long-Arm Statute to Zheng

      Having concluded that New York’s long-arm statute serves as a basis for

personal jurisdiction over the conduct carried out through RQ’s business, the Court

turns to whether the statute applies to Zheng individually. Under New York law,

jurisdiction over corporate officers is proper under the State’s long-arm statute where

those officers are primary actors in the conduct that gave rise to the litigation.

Fallman v. Hotel Insider Ltd, No. 14-cv-10140, 2016 WL 316378, at *5 (S.D.N.Y. Jan.

15, 2016) (citing Chloé, 616 F.3d at 164 (“Section 302(a) … confers jurisdiction over

individual corporate officers who supervise and control an infringing activity.”)

(citing Kreutter, 71 N.Y.2d 460, 527 N.Y.S.2d 195); Retail Software Servs., Inc. v.

Lashlee, 854 F.2d 18, 22 (2d Cir. 1988))); see also EMI Christian Music Group, Inc. v.

MP3tunes, LLC, 844 F.3d 79, 98 (2d Cir. 2016) (individual defendant “Robertson was

no mere employee of MP3tunes. He was its founder and CEO, and he exercised

extensive control over its day-to-day activities. According to one MP3tunes employee,

‘no one made any final decisions other than Michael’”).

      Here, Zheng testified repeatedly that in addition to being RQ’s founder and

director, he is the final decision-maker for RQ’s business, including with respect to



                                          13
product selection, advertising, packaging, and approving product detail pages and

manuals, notwithstanding others’ involvement in its operations. See, e.g., Tr. 13:7-

11; 21:13-16; 22:9-26:17; 42:15-24; 43:5-6. More significantly, he admits that it was

his choice to sell RQ’s magnifying products on Amazon – where the characteristics of

the goods were allegedly misrepresented – and that he was aware this decision would

result in sales throughout the United States, including in New York. See id. 33:21-

23; 34:5-8. Finally, Zheng concedes that he benefits from RQ’s Amazon sales to New

York consumers in the form of his salary. See id. 38:1-13. Accordingly, RQ’s allegedly

unlawful conduct when conducting business on Amazon can be imputed to Zheng for

personal jurisdiction purposes.

      Defendants’ reliance on Ontel Prod., Inc. v. Project Strategies Corp., 899 F.

Supp. 1144, 1149 (S.D.N.Y. 1995), for the proposition that the President of a company

is not subject to personal jurisdiction merely because he or she possesses authority to

direct a company’s business activities is misplaced. See Defs.’ Opp. at 2. Specifically,

as discussed above, Zheng did not merely have the authority to control RQ but was

in fact the individual who decided to conduct business via Amazon, and had final say

over the company representations at issue in this case. The Court further rejects

Defendants’ contention that Zheng is not subject to this Court’s jurisdiction because

he does not exercise complete control of RQ’s operations, see Defs.’ Let. at 3, in light

of his admission that he is RQ’s final decision-maker. See Tr. 13:7-11; 21:13-16; 22:20-

24:24; 42:15-24. Thus, insofar as RQ’s marketing and selling of magnifying products

via Amazon would confer personal jurisdiction over the company under New York’s



                                          14
long-arm statute, that same conduct supports a finding of personal jurisdiction over

Zheng.    Accordingly, the only remaining issue whether the exercise of personal

jurisdiction violates his due process rights.

          B.       Due Process

       Finally, the exercise of personal jurisdiction over both Zheng and RQ comports

with principles of due process. “There are two components to the due process analysis

undertaken to determine whether [a defendant] is subject to the court’s jurisdiction

for commercial activity involving the State of New York: (1) the minimum contacts

inquiry and (2) the reasonableness inquiry.” Chloé, 616 F.3d at 171 (citing Mario

Valente Collezioni, Ltd. v. Confezioni Semeraro Paolo, S.R.L., 264 F.3d 32, 37–38 (2d

Cir. 2001)). “To establish that Defendants have the requisite minimum contacts with

the forum, Plaintiff must show that Defendants purposefully availed themselves of

the privilege of doing business in New York.” EnviroCare Techs., LLC, 2012 WL

2001443, at *4 (citing Chaiken v. VV Pub. Corp., 119 F.3d 1018, 1028 (2d Cir. 1997)).

With respect to reasonableness, the “inquiry ‘hinges on whether the assertion of

jurisdiction comports with ‘traditional notions of fair play and substantial justice.’”

E. Mishan & Sons, Inc., 2018 WL 6528496, at *6 (quoting Chatwal Hotels & Resorts

LLC v. Bollywood Co., 90 F. Supp. 3d 97, 107 (quoting Int'l Shoe Co. v. State of

Washington, 326 U.S. 310, 316, 66 S. Ct. 154 (1945)). To that end, courts consider

five factors:

                [1] the burden on the defendant, [2] the interests of the
                forum State … [3] the plaintiff's interest in obtaining
                relief…. [4] the interstate judicial system's interest in
                obtaining the most efficient resolution of controversies …

                                           15
             and [5] the shared interest of the several States in
             furthering fundamental substantive social policies.

Chloé, 616 F.3d at 173 (quoting Asahi Metal Indus. Co. v. Superior Court of

California, Solano Cty., 480 U.S. 102, 112, 107 S. Ct. 1026 (1987)).

      Here, RQ’s conduct, at Zheng’s direction, satisfies the minimum contacts test

because the company intentionally marketed and sold its products nationwide,

including in New York, through Amazon. See Tr. 33:21-23; 43:25-44:4; E. Mishan &

Sons, Inc., 2018 WL 6528496, at *6 (“[Defendant’s] contacts with New York – causing

its [product] to be marketed to, and then shipped to, New York residents – readily

qualify as purposeful availment so as to satisfy the minimum contacts test.”); cf.

EnviroCare Techs., LLC, 2012 WL 2001443, at * 4 (“Defendants marketed and sold

their products nationwide through Amazon … and, on at least three occasions,

received orders from Plaintiff in New York and arranged for products to be shipped

to Plaintiff in New York. Such conduct is sufficient to satisfy due process's ‘minimum

contacts’ inquiry.”) (citing Chloé, 616 F.3d at 174; Kernan v. Kurz-Hastings, Inc., 175

F.3d 236, 243 (2d Cir. 1999)).

      “Although a plaintiff’s showing of ‘minimum contacts’ will generally satisfy due

process, the defendant can present a ‘compelling case that the presence of some other

considerations would render jurisdiction unreasonable.’” E. Mishan & Sons, Inc.,

2018 WL 6528496, at *6 (quoting Metro. Life Ins. Co. v. Robertson–Ceco Corp., 84 F.3d

560, 568 (2d Cir. 1996)). Here, Defendants’ lone paragraph summarily arguing that

it is unreasonable to subject Zheng to personal jurisdiction in New York because it




                                          16
requires burdensome travel and Carson’s “only tie to … New York is that it is here,”

see Defs.’ Letter at 6, is unconvincing.

      Further, a review of relevant factors set forth above establish that the exercise

of personal jurisdiction over Zheng is reasonable. Initially, Defendants’ contention

that having to travel from Canada to New York constitutes an unreasonable burden

fails as a matter of law. See EnviroCare Techs., LLC, 2012 WL 2001443, at * 5

(“Defendants’ generalized complaints of inconvenience arising from having to defend

themselves from suit in New York [when they are located in Oregon] do not add up

to a compelling case that … would render jurisdiction unreasonable.”) (quoting Chloé,

616 F.3d at 173 (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 477 105 S.

Ct. 2174 (1985)). The second factor also favors Carson because New York “has a

manifest interest in providing effective means of redress for its residents.” Chloé, 616

F.3d at 173 (quoting Burger King Corp., 471 U.S. at 483, 105 S. Ct. 2174). Plaintiff’s

interest in obtaining relief in New York satisfies the third factor as it is based in New

York, and presumably its witnesses and documentary evidence are here.                See

EnviroCare Techs., LLC, 2012 WL 2001443, at * 5 (“The third factor also favors

Plaintiff, as Plaintiff chose New York as a forum, Plaintiff is located in New York,

and presumably its witnesses and evidence are located in New York.”). The fourth

factor favors Carson as well because Defendants have not proposed an alternate

forum that could more efficiently resolve the instant controversy. Finally, the fifth

factor appears to be neutral, and no party has proffered an argument on this point.




                                           17
Accordingly, exercising personal jurisdiction over Zheng comports with traditional

notions of fair play and substantial justice. 6

           C.      Fed. R. Civ. P. 4(k)(2)

       The Court need not address Plaintiff’s alternative argument that personal

jurisdiction can be asserted against RQ under Fed. R. Civ. P. 4(k)(2). See Pltfs.’ Let.

at 5. Rule 4(k)(2) enables a court to subject a defendant to personal jurisdiction for a

claim arising under federal law if the party is not subject to jurisdiction in any state’s

courts and exercising jurisdiction is consistent with the United States Constitution

and laws. See Fed. R. Civ. P. 4(k)(2). Because RQ is subject to personal jurisdiction

in New York under the State’s long-arm statute, Rule 4(k)(2) is inapplicable.

IV.    Conclusion

       For the reasons set forth above, the Court concludes that Zheng is subject to

personal jurisdiction in this action.

                                                  SO ORDERED

Dated:          Central Islip, New York
                March 30, 2020                   /s/ Steven I. Locke
                                                 STEVEN I. LOCKE
                                                 United States Magistrate Judge




6The Court notes that the foregoing analysis would lead the Court to conclude that RQ is subject to
personal jurisdiction herein regardless of whether Defendants conceded the issue.

                                                18
